UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1830


VICTOR L. PADILLA,

                Plaintiff - Appellant,

          v.

ROY O. PRIEST; OTHERS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-00287-CMH-IDD)


Submitted:   October 21, 2013             Decided:   October 23, 2013


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor L. Padilla, Appellant Pro Se.        Michael      Jay   Weiser,
Alexandria, Virginia, for Appellee Roy O. Priest.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor L. Padilla appeals the district court’s order

dismissing his complaint for failure to state a claim upon which

relief can be granted.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Padilla v. Priest, No. 1:13-cv-00287-

CMH-IDD (E.D. Va. filed June 25, 2013, and entered June 26,

2013).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2